      Case 3:19-cv-01651-S Document 31 Filed 08/05/19            Page 1 of 12 PageID 241


                                 IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

 DEIDRA M. ROPER a/k/a “Spinderella”,            §
 and SPINDERELLA                                 §
 ENTERTAINMENT, LLC,                             §
                                                 §
                   Plaintiffs,                   §
                                                 §
 v.                                              §    Civil Action No. 3:19-cv-01651-S
                                                 §
 CHERYL JAMES-WRAY a/k/a                         §
 CHERLY JAMES, SANDRA DENTON,                    §
 JAMES MAYNES, AND S & C                         §
 PRODUCTIONS, INC.,                              §
                                                 §
                   Defendants.                   §

APPENDIX IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
    FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3), AND 12(b)(6)

 1      Declaration of James Maynes                                       SNP-000001-
                                                                          SNP-000003
 2      Declaration of Cheryl James P/K/A Salt                            SNP-000004-
                                                                          SNP-000007
 3      Declaration of Sandra Denton                                      SNP-000008-
                                                                          SNP-000010

Dated: August 5, 2019                        Respectfully submitted,

                                             FOX ROTHSCHILD LLP

                                             /s/ C. Dunham Biles
                                             C. Dunham Biles
                                             State Bar No. 24042407
                                             David Grant Crooks
                                             State Bar No. 24028168
                                             Two Lincoln Centre
                                             5420 LBJ Freeway, Suite 1200
                                             Dallas, Texas 75240
                                             Tel: 972-991-0889
                                             Fax: 972-404-0516
                                             cbiles@foxrothschild.com
                                             dcrooks@foxrothschild.com
                                             ATTORNEYS FOR DEFENDANTS



Active\100938439.v1-8/5/19
  Case 3:19-cv-01651-S Document 31 Filed 08/05/19              Page 2 of 12 PageID 242


                               CERTIFICATE OF SERVICE

        The undersigned certifies that on August 5 2019, Defendants served a true and correct
copy of the foregoing on all known counsel of record via the Northern District of Texas CM/ECF
filing system.


                                                  /s/ C. Dunham Biles
                                                  C. Dunham Biles




                                              2
      Case 3:19-cv-01651-S Document 31 Filed 08/05/19           Page 3 of 12 PageID 243


                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

DEIDRA M. ROPER a/k/a “Spinderella”,            §
and SPINDERELLA                                 §
ENTERTAINMENT, LLC,                             §
                                                §
                Plaintiffs,                     §
                                                §
 v.                                             §    Civil Action No. 3:19-cv-01651-S
                                                §
 CHERYL JAMES-WRAY a/k/a                        §
 CHERYL JAMES, SANDRA DENTON,                   §
 JAMES MAYNES, AND S & C                        §
 PRODUCTIONS, INC.,                             §
                                                §
                Defendants.                     §


DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’ MOTION TO
     DISMISS PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE
       RULE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT




DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS UNDER
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT
                                                                                    SNP-000001
   Case 3:19-cv-01651-S Document 31 Filed 08/05/19                 Page 4 of 12 PageID 244


I, James Maynes, do hereby state and declare as follows:

       1.      I am a defendant in the above-captioned matter, along with Cheryl James-Wray

a/k/a Cheryl James (“Salt”), Sandra Denton (“Pepa”), and S & C Productions, Inc. (“S & C”)

(together, “Salt-N-Pepa” or “Defendants”). I am the longtime manager of the musical group

“Salt N Pepa,” which is comprised of Salt and Pepa. I am also responsible for overseeing

business operations for S & C. As a result, I have personal knowledge of the facts contained in

this declaration and, if called and sworn as a witness, I would competently testify thereto. The

facts stated in this declaration are within my personal knowledge and are true and correct. I

make this declaration in support of Defendants Motion to Dismiss Pursuant to Federal Rules of

Civil Procedure 12(b)(2), 12(b)(3) and 12(b)(6).

       2.      I am a resident of, and conduct my business in, the City of Mamaroneck,

Westchester County, in the State of New York. I have resided in New York for the past 49 years.

       3.      The majority of my business activities for the musical group “Salt N Pepa” and S

& C are conducted from Westchester County, New York state. As it relates to this action, my

business activities included:

               a.      Communicating with booking agents for various concert promoters and

       some concert promoters, including negotiating and approving contracts, approving

       promotional materials—to the extent the group “Salt N Pepa” had any such rights,

       requesting the concert promoters cease using Plaintiffs Deidra M. Roper’s and

       Spinderella Entertainment, LLC’s (together, “Plaintiffs”) name, likeness, and/or marks

       after Roper was asked to cease performing with Salt and Pepa on January 4, 2019; and




DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS UNDER
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT Page 1 of 3
                                                                                        SNP-000002
   Case 3:19-cv-01651-S Document 31 Filed 08/05/19                 Page 5 of 12 PageID 245


              b.      Communicating with Plaintiffs regarding various matters, including

       contractual matters (e.g., the Las Vegas Residency, the “I Love The 90s Tour,” “The

       MixTape Tour,” etc.).

       5.     Shortly prior to the beginning of the Salt N Pepa Las Vegas Residency in October

of 2018, Roper decided to live in Las Vegas, Nevada for the Las Vegas Residency.

       6.     I do not have an office in Texas.

       7.     I do not have employees in Texas.

       8.     I am not registered to do business in Texas.

       9.     I do not have an appointed agent for service of process in Texas.

       10.    I do not have a bank account in Texas.

       11.    I do not own property in Texas.

       12.    I do not pay income taxes in Texas.

       13.    I do not conduct business in Texas.

       14.    I do not have a mailing address in Texas.

       15.    I was not served, personally or otherwise, with Plaintiffs’ Complaint in Texas.

       I certify under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed this 5th day of August in Westchester, New York.



                                             ________________________
                                             James Maynes




DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3) AND 12(b)(6), AND BRIEF IN SUPPORT Page 2
                                                                                       SNP-000003
      Case 3:19-cv-01651-S Document 31 Filed 08/05/19           Page 6 of 12 PageID 246


                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

DEIDRA M. ROPER a/k/a “Spinderella”,            §
and SPINDERELLA                                 §
ENTERTAINMENT, LLC,                             §
                                                §
                Plaintiffs,                     §
                                                §
 v.                                             §    Civil Action No. 3:19-cv-01651-S
                                                §
 CHERYL JAMES-WRAY a/k/a                        §
 CHERYL JAMES, SANDRA DENTON,                   §
 JAMES MAYNES, AND S & C                        §
 PRODUCTIONS, INC.,                             §
                                                §
                Defendants.                     §


DECLARATION OF CHERYL JAMES IN SUPPORT OF DEFENDANTS’ MOTION TO
     DISMISS PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE
       RULE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT




DECLARATION OF CHERYL JAMES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS UNDER
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT
                                                                                    SNP-000004
   Case 3:19-cv-01651-S Document 31 Filed 08/05/19                 Page 7 of 12 PageID 247


I, Cheryl James p/k/a Salt, do hereby state and declare as follows:

       1.      I am a defendant in the above-captioned matter, along with Sandra Denton

(“Pepa”), James Maynes (“Maynes,”) and S & C Productions, Inc. (“S & C”) (together, “Salt-N-

Pepa” or “Defendants”). I am the performer known as “Salt” in the musical duo known as “Salt

N Pepa,” (which is incorporated as S & C). S & C has only two shareholders—namely, Pepa

and me. I am also a director and an officer of S & C. As a result, I have personal knowledge of

the facts contained in this declaration and, if called and sworn as a witness, I would competently

testify thereto. I make this declaration in support of Defendants’ Motion to Dismiss Pursuant to

Federal Rules of Civil Procedure Rule 12(b)(2), 12(b)(3), and 12(b)(6). The facts stated in this

Declaration are within my personal knowledge and are true and correct.

       2.      I am a resident of the City of Melville, in the County of Suffolk, which is in the

State of New York. I have resided in the City of Melville for the past 19 years.

       3.      S & C is a New York corporation with its principal place of business in the City

of Melville, County of Suffolk, which is in the State of New York.

       4.      SoundExchange is located in Washington D.C. Neither S & C, nor I, have

collected royalties from SoundExchange in the state of Texas.

       5.      In late 2013 and early 2014, I negotiated the terms of S & C’s agreement, and an

amendment to that agreement, with Deidra M. Roper to perform with the group “Salt N Pepa.”

During this period, I was located in the City of Melville, County of Suffolk, in the State of New

York. I do not know where Roper was located at the time. As evidenced by the emails

memorializing the agreements, there was no intention for Salt N Pepa to perform in Texas. A

true and correct redacted copy (to protect privilege and privacy) of my e-mail correspondence

with Spinderella from December 6 and 10, 2013, setting forth the terms of our agreement is



DECLARATION OF CHERYL JAMES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS UNDER
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT Page 1 of 4
                                                                                        SNP-000005
   Case 3:19-cv-01651-S Document 31 Filed 08/05/19                 Page 8 of 12 PageID 248


attached to the Appendix in Support of Defendants’ Response in Opposition to Plaintiffs’

Request for a Temporary Restraining Order [Doc. 24] (“Defendants’ Appendix ISO TRO

Response”), on pages bates numbered SNP-000040 through SNP-000041, and incorporated here

by reference. A true and correct redacted copy (to protect privilege and privacy) of e-mail

correspondence between me and Spinderella from September 7-8, 2014, amending the terms of

our agreement is attached to Defendants’ Appendix ISO TRO Response [Doc. 24], on pages

bates numbered SNP-000043 through SNP-000044, and incorporated here by reference.

       6.      Shortly before Pepa and I were to perform in the Salt N Pepa Las Vegas residency

in October of 2018, Plaintiff Deidra M. Roper (“Roper”) decided to move to Las Vegas, Nevada

from Dallas, Texas. Roper lived in Las Vegas during that period of time. During the period of

the Salt N Pepa Las Vegas Residency, I also lived in Las Vegas.

       7.      The letter, dated January 4, 2019, terminating Roper from performing with Salt N

Pepa was made at the direction of S&C, while it was domiciled and conducting its business in its

principal place of business, in the City of Melville, New York, and, was sent by S&C’s attorneys

from Los Angeles, California to Roper’s then attorney, Karl Guthrie in New Jersey.

       8.      I do not have an office in Texas, nor does S & C.

       9.      I do not have employees in Texas, nor does S & C.

       10.     I am not registered to do business in Texas, nor is S & C.

       11.     I do not have an appointed agent for service of process in Texas, nor does S & C.

       12.     I do not have a bank account in Texas, nor does S & C.

       13.     I do not own property in Texas, nor does S & C.

       14.     I do not have a mailing address in Texas, nor does S & C.




DECLARATION OF CHERYL JAMES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3) AND 12(b)(6), AND BRIEF IN SUPPORT Page 2
                                                                                      SNP-000006
   Case 3:19-cv-01651-S Document 31 Filed 08/05/19                 Page 9 of 12 PageID 249


       15.    I was not served, personally or otherwise, with Plaintiffs’ Complaint in Texas, nor

was S & C.

       I certify under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed this 5th day of August in New York City, New York.



                                             ____________________________
                                             Cheryl James




DECLARATION OF CHERYL JAMES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3) AND 12(b)(6), AND BRIEF IN SUPPORT Page 3
                                                                                       SNP-000007
  Case 3:19-cv-01651-S Document 31 Filed 08/05/19              Page 10 of 12 PageID 250


                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

DEIDRA M. ROPER a/k/a “Spinderella”,           §
and SPINDERELLA                                §
ENTERTAINMENT, LLC,                            §
                                               §
               Plaintiffs,                     §
                                               §
 v.                                            §    Civil Action No. 3:19-cv-01651-S
                                               §
 CHERYL JAMES-WRAY a/k/a                       §
 CHERYL JAMES, SANDRA DENTON,                  §
 JAMES MAYNES, AND S & C                       §
 PRODUCTIONS, INC.,                            §
                                               §
               Defendants.                     §


 DECLARATION OF SANDRA DENTON IN SUPPORT OF DEFENDANTS’ MOTION
    TO DISMISS PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE
        RULE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT




DECLARATION OF SANDRA DENTON IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS UNDER
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT
                                                                                   SNP-000008
  Case 3:19-cv-01651-S Document 31 Filed 08/05/19                  Page 11 of 12 PageID 251


I, Sandra Denton p/k/a Pepa, do hereby state and declare as follows:

       1.      I am a defendant in the above-captioned matter, along with Cheryl James (“Salt”),

James Maynes (“Maynes,”) and S & C Productions (“S & C”) (together, “Salt-N-Pepa” or

“Defendants”). I am the performer known as “Pepa” in the musical duo known as “Salt N Pepa,”

(which is incorporated as S & C). S & C has only two shareholders—namely, Salt and me. I am

also a director and an officer of S & C. As a result, I have personal knowledge of the facts

contained in this declaration and, if called and sworn as a witness, would competently testify

thereto. I make this declaration in support of Defendants’ Motion to Dismiss Pursuant to Federal

Rules of Civil Procedure Rule 12(b)(2), 12(b)(3), and 12(b)(6). The facts stated in this

Declaration are within my personal knowledge and are true and correct.

       2.      I am a resident of Las Vegas, in Clark County, which is in the State of Nevada. I

have resided in Nevada, since October of 2018. Prior to that, I lived in Los Angeles, County of

Los Angeles, California, for two and a half years. I have never been a resident of Texas.

       3.      S & C is a New York corporation with its principal place of business in the City

of Melville, County of Suffolk, which is in the State of New York.

       4.      SoundExchange is located in Washington D.C. Neither S & C, nor I, have

collected royalties from SoundExchange in Texas.

       5.      Shortly before Salt and I were to perform in the Salt N Pepa Las Vegas residency

in October of 2018, Plaintiff Deidra M. Roper (“Roper”) decided to move to Las Vegas, Nevada

for the Las Vegas Residency. Roper lived in Las Vegas, Nevada during that time period.

       6.      In 2001, I know that Roper was not yet living in Texas. I believe that Roper was

living in Los Angeles, California during that time period.

       7.      I do not have an office in Texas, nor does S & C.



DECLARATION OF SANDRA DENTON IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS UNDER
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3), AND 12(b)(6), AND BRIEF IN SUPPORT Page 1 of 3
                                                                                        SNP-000009
  Case 3:19-cv-01651-S Document 31 Filed 08/05/19                 Page 12 of 12 PageID 252


       8.     I do not have employees in Texas, nor does S & C.

       9.     I am not registered to do business in Texas, nor is S & C.

       10.    I do not have an appointed agent for service of process in Texas, nor does S & C.

       11.    I do not have a bank account in Texas, nor does S & C.

       12.    I do not own property in Texas, nor does S & C.

       13.    I do not have a mailing address in Texas, nor does S & C.

       14.    I was not served, personally or otherwise, with Plaintiffs’ Complaint in Texas, nor

was S & C.

       I certify under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed this 5th day of August in Las Vegas, Nevada.



                                             ____________________________
                                             Sandra Denton




DECLARATION OF SANDRA DENTON IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), 12(b)(3) AND 12(b)(6), AND BRIEF IN SUPPORT Page 2
                                                                                       SNP-000010
